JUDGE PRYOR
delivered the opinion op the court
it séems to us that, the case of Woodward v. Commonwealth, 9 Ky. Law Reporter, 670, in which the statute appears in full, determines the question now presented. Counsel for the appellant now claims that the statute of this State is invalid, as its effect is to regulate commerce among the several States. The agent of the Express Company was fined for not paying to the Auditor a fee of five dollars, or rather for failing to take out a license required by the act-regulating the agencies of foreign express companies, passed in March, 1860, and amended by the act of 1866. That the company, a corporation created by the laws of New York, of which the appellant is agent, is doing business in this State as a carrier of goods, wares and merchandise, is conceded; and that it transports goods, &c., and all other species of property usually incident to such transportation, both into the State and out of it, is admitted. It appears *8that at least fifty per cent, of the business done by this agent consists in the carrying of goods from the place of Ms agency (Frankfort) to other States. That the carrying and transportation of goods from one State to another is a branch of interstate commerce is not controverted; but it is claimed that there is nothing in the legislation imposing on those who desire to act as the agents of this foreign corporation the burden of paying to the Auditor the fee of five dollars for recording his agency, or rather for issuing him his license to act as such.
The statute was enacted for the benefit of the citizens of the State, under which the Auditor is required to have satisfactory evidence of the ability and solvency of the corporation to do that which it has undertaken to do by virtue of its act of incorporation. Those who intrust to its custody the transportation of their property are entitled to some security that its undertaking will be performed, and’ we find no law of Congress or any constitutional provision that would deny to the State the right to impose such a burden upon those who undertake the discharge of such responsible duties. There is no discrimination made between corporations doing a like business, and the State, although the appellant’s company is a foreign corporation, has the same right to license the business and calling of this agent as it would that of the lawyer or merchant whose business is confined to the State alone.
In the case of Smith v. Alabama, 124 U. S., 465, where the tram of cars on the main line of road extended from the one State into the other, and passengers and freight constantly transported over the entire line the *9Supreme Court held that a statute of Alabama requiring the locomotive engineers to be examined and licensed by a board appointed for that purpose before attempting a discharge of their duties, was constitutional, and no impediment to the free transaction of commerce among the States. (See, also, Nashville, &c., Railroad. Co. v. Alabama, 128 U. S., 97.)
We can not perceive how any burden has been placed by the State upon interstate commerce by the provisions of the enactment in question, and must, therefore, affirm the judgment.